Citation Nr: 1131835	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 40 percent rating for lumbar spine disability, effective March 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a July 2010 hearing held at the RO by the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO proposed to reduce the disability rating for the Veteran's lumbar syndrome from 40 percent disabling to 10 percent disabling; a December 2007 rating decision implemented the proposed reduction, effective March 1, 2008.

2.  By a March 2009 rating decision, subsequent to the November 2008 Decision Review Officer hearing, the rating was increased to 20 percent disabling, effective March 1, 2008.

3.  The RO's decision to reduce the rating for lumbar syndrome, ultimately from 40 percent disabling to 20 percent disabling, was made in compliance with applicable due process laws and regulations, but was not supported by the evidence contained in the record at the time of the reduction.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating for the Veteran's lumbar syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is restoring the Veteran's 40 percent evaluation for lumbar syndrome, thus granting in full the benefit sought on appeal.  Accordingly, without deciding that the VCAA applies or that any error was committed with respect to either the duty to notify or the duty to assist in relation to the lumbar syndrome rating restoration claim, the Board finds that any such error was harmless and will not be further discussed.

Procedural Requirements

Where a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e) (2010). By an October 2007 rating decision, and an October 2007 notice letter, the RO satisfied these procedural requirements.  The Veteran did not request a predetermination hearing or otherwise respond to the October 2007 notice letter.

After completing the relevant predetermination procedures specified, the RO must send written notice of the final action.  38 C.F.R. § 3.105(e).  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id. Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a December 2007 rating decision, accompanied by a December 2007 notice letter; the effective date of the reduction was March 1, 2008.  The RO thus satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.  

Substantive Requirements

As noted above, the criteria relevant to the stabilization of disability evaluations set forth in 38 C.F.R. § 3.344 must be considered in evaluating the reduction of a disability rating.  An August 2001 rating decision assigned a 40 percent rating for the Veteran's lumbar syndrome effective July 21, 1999.  Because the 40 percent rating remained in effect until March 1, 2008, for a period greater than five years, subsections (a) and (b) of 38 C.F.R. § 3.344 apply.  See 38 C.F.R. § 3.344(c) (2010).

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  The Court of Appeals for Veterans Claims (Court) has held that the circumstances on which rating reductions can occur are specifically limited, and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

In any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 419 (1993); 38 C.F.R. § 4.13 (2010).  Moreover, 38 C.F.R. §§ 4.2 and 38 C.F.R. § 4.10 provide that, in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In Brown, the Court also held that where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of "material improvement" in the condition must be made to sustain a reduction action.  Id. at 419-20.

Prior to September 23, 2003, the Veteran's lumbar syndrome was rated under Diagnostic Code 5295-5292.  The criteria for lumbar strain under Diagnostic Code 5292 provided a 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Those regulations did not define what was meant by "severe" limitation of motion.  However, normal flexion is from 0 to 90 degrees.  See 38 C.F.R. § 4.71a, Note (2) (2010).  Consequently, the August 2001 rating decision assigned a 40 percent rating based on multiple private and VA treatment records showing repeated treatment for low back pain with steroid injections.  These records, dated in December 1999, February 2000, and March 2001, showed severe low back pain on lateral, forward, and backward flexion, radicular symptoms, and treatment with steroid injections.  

The procedural history of the reduction is as follows.  In an October 2007 rating decision, the RO proposed to reduce the disability rating for the Veteran's lumbar syndrome from 40 percent disabling to 10 percent disabling.  A December 2007 rating decision implemented the proposed reduction, effective March 1, 2008.  By a March 2009 rating decision, consequent to the November 2008 Decision Review Officer hearing, the rating was increased to 20 percent disabling, effective March 1, 2008.  Thus, the question before the Board is whether there has been a "material improvement" in the Veteran's lumbar syndrome such that the reduction to a 20 percent rating can be sustained.  Brown, 5 Vet. App. at 419-20.  After review of the evidence of record, the Board finds that there been no such "material improvement." 

At the time of the October 2007 rating decision proposing the rating reduction, and the December 2007 rating decision promulgating the rating reduction, the Veteran continued to report chronic low back pain which he rated at least an 8 on a 1-to-10 pain scale.  At a January 2006 VA outpatient visit, the Veteran reported that his pain was currently an 8, whereas his pain level ranged from a 6 to an 8 depending on his level of activity and how recently he had taken his pain medication; another January 2006 VA outpatient treatment record noted the Veteran had tried, and had not had his pain relieved by, other medications to include gabapentin, topiramate, and capsaicin cream, as well as physical therapy.  At the March 2006 VA spine examination, the Veteran reported daily 8/10 pain in his lumbar spine which radiated to his lower extremities.  A May 2006 VA outpatient treatment record noted chronic lumbar and thoracic spine pain for which the Veteran used Ultram and Lidoderm patches; the Veteran was warned not to exceed 8 doses of Ultram in one day, despite his pain.  A February 2007 private magnetic resonant imaging test noted the Veteran's complaints of low back pain with associated lower extremity paresthesias; a February 2007 VA outpatient treatment record noted the use of a transcutaneous electrical nerve stimulation (TENS) unit to treat his pain, since the medications he was taking were not relieving his pain.  The June 2007 VA spine examination noted the Veteran's report of daily, sharp low back pain rated as 8 on a 1-to-10 scale, with left radiculopathy, and treatment to include daily oral medications.  

It is true that the 40 percent rating assigned by the August 2001 rating decision was based on rating criteria requiring "severe" limited motion of the lumbar spine.  Interestingly, none of the three records on which the August 2001 rating increase was based reflect range of motion testing, only the Veteran's reports of chronic low back pain, with radicular symptoms and use of steroid injections.  Regardless, when considering the basis on which the 40 percent rating was granted, it is clear that the Veteran's disability picture in that regard has not changed, even in the years since the rating was reduced.  Indeed, the Veteran testified at his November 2008 Decision Review Officer and July 2010 Board hearing that his symptoms had not changed since the 40 percent rating was assigned, despite oral and transcutaneous (injected) medications.  VA outpatient treatment records and examination reports also note that the Veteran's chronic low back pain continues to be severe, despite use of strong medications such as oxycodone and tramadol, as noted in a January 2008 VA outpatient treatment record.  A January 2009 VA outpatient treatment record noted that the Veteran's pain level had increased to range from 7 to 9 on a scale of 1-to-10, and a February 2009 VA outpatient treatment record includes a Pain Clinic Agreement for use of Chronic Opioid Therapy for the Veteran's back pain.  The December 2008 and February 2010 VA spine examination reports continue the report of pain at least an 8 on a 1-to-10 scale, and lower extremity radiculopathy, with the addition of muscle spasms resulting in a change of spinal contour.  

Ultimately, the evidence of record does not reflect a material improvement in the Veteran's lumbar syndrome from the time of the August 2001 rating decision assigning the 40 percent rating to the time the reduction was proposed in October 2007.  On this basis, the Board finds that the rating reduction was improper, and that the 40 percent rating must be restored, effective March 1, 2008.


ORDER

A 40 percent rating for the Veteran's lumbar spine disability is restored effective March 1, 2008.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


